Citation Nr: 0635505	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
entitlement to service connection for PTSD.  

This matter was previously before the Board in November 2004, 
at which time the claim was denied.  Subsequently, the 
veteran disagreed with the Board's decision and appealed the 
claim to the U.S. Court of Appeals for Veterans Claims 
(Court), which in a September 2005 Order granted a Joint 
Motion to Vacate and Remand the November 2004 Board decision.  
The veteran's claim is again before the Board for compliance 
with the Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  His service personnel records establish that he served 
aboard the U.S. S. Washoe County from November 19, 1965 to 
September 11, 1967.  His reported stressors include 
witnessing a fellow shipmate hang himself.  He also indicated 
that while hospitalized and unable to see because of chemical 
burns that he received in his eyes, he heard the screaming 
and yelling of other injured soldiers.  The veteran further 
reported that while in Vietnam, when he was on the ship 
standing in General Quarters, he witnessed troops (Marines) 
getting shot or blown up without his being able to offer 
assistance or protection when they left the ship.  The record 
demonstrates that the U. S. Army and Joint Services Records 
Research Center (formerly the Center for Unit Records 
Research) researched the hanging incident reported by the 
veteran.  However, there is no evidence that the JSRRC 
attempted to verify the veteran's statement that he witnessed 
soldiers being shot upon leaving his ship.  The Board finds 
that a verification attempt should be made in this regard.

Therefore, in compliance with the Court's September 2005 
Order, the Board must remand the veteran's claim for 
additional development.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been met with regard 
to the issue on appeal, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other 
applicable legal precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for PTSD, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

	2.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim. 

3.  Thereafter, the information 
regarding the veteran's service 
(including copies of his service 
personnel records, a listing of claimed 
stressors, his December 1998 stressor 
statements, and any other records 
relevant to the PTSD claim) should then 
be forwarded to JSRRC (or any other 
applicable organization) and that 
organization should be requested to 
investigate and attempt to verify any 
alleged incidents that have not already 
been researched, specifically to include 
the veteran's statements as to 
witnessing soldiers being shot  upon 
leaving his ship.  The veteran must be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.

4.  If, and only if any of the veteran's 
claimed stressors has been verified, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran, and 
which has/have been verified, support 
the diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


